Jones, J.
There is a difference between an aggregate and a single corporation But this not now in the case of a purchase, but in pleadings. If he had said that I. S. being seized in fee, gave it to the Dean and Chapter, and they were seized, perhaps it would have been understood to be a fee.
Doderidge, J.
It he had pleaded that the Dean and Chapter were seized juri collegii to them and their successors; it would be understood to be a fee.
So the court were of opinion that this was badly pleaded. But as it appeared to them that the right was in Mrs. Wade, they proposed an agreement.
Another exception taken was, that there is no profert literar, testamentar. But the court overruled it.
Jones, J.
The general demurrer cures this, for the testament is not traversable.
Crew, C. J.
An avowry is in lieu of an action: therefore he ought to shew the letters testamentary.
The last exception was, that she avows for rent due to her and her husband, without shewing when he died.
And this was also overruled. And a peremptory day was given. Antea, p. 14. Postea, p. 211. Poph. 163. Bendl. 159.